Name: Council Regulation (EEC) No 3761/87 of 30 November 1987 fixing for 1988 certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of Portugal in waters falling under the sovereignty or within the jurisdiction of a Member State, apart from Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12 . 87No L 359 / 24 Official Journal of the European Communities COUNCIL REGULATION (EEC ) No 3761 / 87 of 30 November 1987 fixing , for 1988 , certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Portugal in waters falling under the sovereignty or within the jurisdiction of a Member State , apart from Spain and Portugal Whereas the specific conditions governing the fishing activities referred to in Article 349 of the Act of Accession should be laid down ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 ( ! ), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 349 ( 5 ) of the Act of Accession , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 349 thereof , Having regard to the proposal from the Commission , Whereas , pursuant to Article 349 of the Act of Accession , it is for the Council to fix the fishing possibilities and the corresponding number of Portuguese vessels authorized to fish in the waters referred to in paragraph 1 of that Article ; Whereas , pursuant to Article 349 ( 2 ), fishing possibilities for catches of blue whiting and horse mackerel are granted to Portuguese vessels ; whereas the number of these vessels and the procedures for their access and control should be fixed annually ; Whereas fishing possibilities for species not subject to the system of total allowable catches and the corresponding number of vessels should be determined on the basis of the situation of Portuguese fishing activities in the waters of the Member States apart from Spain for the period prior to accession ; whereas there is a need to ensure the conservation of stocks taking into account the limits imposed on fishing for similar species in Portuguese waters by vessels of a Member State other than Spain ; Article 1 The number of vessels flying the flag of Portugal authorized to fish in waters falling under the sovereignty or within the jurisdiction of another Member State , other than Spain , as . provided for in Article 349 of the Act of Accession , the procedures for access and the catch possibilities for certain species shall be as set out in the Annex . Article 2 This Regulation shall enter into force on 1 January 1988 . It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1987 . For the Council The President N. WILHJELM (&gt;) OJ No L 207 , 29 . 7 . 1987 , p. 1 . 21 . 12 . 87 Official Journal of the European Communities No L 359 / 25 ANNEX PORTUGAL  EEC Species Quantity ( tonnes ) ICES zone Authorized fishing gear Total number of vessels Period of fishing authorization Blue whiting (Micromesistius poutassou) 3 000 V b , VI , VII , Villa , b , d C )( 2 ) pelagic trawl 5 ( 3 ) 2 n year-round Horse mackerel (Trachurus trachurus) 3 000 V b , VI , VII , Villa , b , d 0 )( 2 ) pelagic trawl 6 (Ã · 4 n year-round Thunnidae unlimited V b , VI , VII , Villa , b , d ( Mi 2 ) all unlimited year-round (') Except for the zone to the south of latitude 56 °30 ' North , to the east of longitude 12 ° West and to the north of latitude 50 °30 ' North . ( 2 ) Waters falling under the sovereignty or within the jurisdiction of Member States of the Community other than Spain and Portugal . ( 3 ) Total number ( basic list ) of standard Portuguese vessels ; standard vessel means a vessel having a brake horsepower equal to 700 horsepower (BHP). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 ( 2 ) of Act of the Accession . (*) Total number of Portuguese vessels authorized to carry out fishing activities simultaneously ( periodic list ).